t c memo united_states tax_court caspian consulting group inc petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioner patricia montero for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and accuracy-related_penalty on petitioner’s federal income taxes penalty year deficiency sec_6662 dollar_figure -- big_number dollar_figure after concessions we must decide whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 a for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in san francisco california petitioner hired cameron rolling an accounting firm to prepare its federal_income_tax return petitioner’s business grew rapidly in and cameron rolling required a substantial amount of time to review petitioner’s financial records cameron rolling examined petitioner’s financial records to clean up the books and ensure compliance with gaap and to prepare the records to file an accurate federal_income_tax return a cameron rolling accountant spoke with petitioner’s owners about the usage of the plane to determine if we could fully depreciate it and deduct the expenses associated with the plane petitioner conceded the deficiencies for and unless otherwise indicated all section references are to the internal_revenue_code on its federal_income_tax return petitioner deducted the following amounts for the acquisition and operation of an airplane operating_expenses of dollar_figure interest_expenses of dollar_figure and depreciation of dollar_figure respondent disallowed these deductions and determined that petitioner was liable for an income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure for opinion pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement of tax sec_6662 whether applied because of a substantial_understatement of tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id it is clear from the record that petitioner provided cameron rolling all records and information necessary to prepare the federal_income_tax return and claim the deductions set forth on the return a cameron rolling accountant conversed with petitioner’s owners to determine that the depreciation and expenses related to the airplane could be deducted petitioner relied upon cameron rolling to prepare the return and cameron rolling was aware of petitioner’s reliance it is clear from the record that petitioner reasonably relied in good_faith on cameron rolling consequently we conclude that for the year in issue petitioner had reasonable_cause and acted in good_faith as to any underpayment resulting from the deductions in issue accordingly we hold that petitioner is not liable for the penalty pursuant to sec_6662 to reflect the foregoing decision will be entered for petitioner as to the penalty and for respondent as to the deficiencies
